PER CURIAM: *
The attorney appointed to represent Orlando Escuadra on appeal has moved for leave to withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Escuadra has not filed a response; however, the attorney indicates in his An-ders brief that Escuadra claims ineffective assistance of counsel during the district court proceedings. The record is insufficiently developed to allow consideration at this time of Escuadra’s claim of ineffective assistance of counsel; such claims generally “cannot be resolved on direct appeal when they have not been raised before the district court since no opportunity existed to develop the record on the merits of the allegations.” United States v. Cantwell, 470 F.3d 1087, 1091 (5th Cir.2006) (internal quotation marks and citation omitted).
Our independent review of the record and counsel’s brief discloses no nonfrivo-lous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.